Citation Nr: 1300735	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  06-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Propriety of a reduction from a total rating to a 40 percent rating for bilateral hearing loss, effective February 1, 2006.

2.  Entitlement to an initial evaluation in excess of 10 percent for adjustment disorder with depressed mood prior to March 30, 2011.

3.  Entitlement to an evaluation in excess of 30 percent for adjustment disorder with depressed mood from March 30, 2011.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran had active military service from August 1966 to August 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which reduced the evaluation assigned to the Veteran's bilateral hearing loss from 100 percent to 10 percent, effective February 1, 2006.  

In a February 2008 decision, the Board determined that the reduction of the rating for bilateral hearing loss to 10 percent was proper and denied the claim.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Veteran's representative and VA General Counsel filed a joint motion for remand.  The Court granted the joint motion later in July 2008 and, in November 2008, the Board remanded the case for further development.  

By a rating action in May 2009, the RO assigned a 40 percent rating for bilateral hearing loss, effective February 1, 2006.  

In October 2009, the Board determined that the reduction of the rating for bilateral hearing loss from 100 percent to 40 percent was proper and denied the Veteran's claim.  The Veteran appealed to the Court, and a joint motion for remand was submitted by the parties to the appeal in August 2010.  Later in August 2010, the Court granted the joint motion and remanded the case to the Board for readjudication consistent with the motion.  

By a rating action in January 2010, the RO granted service connection for adjustment disorder with depressed mood, and assigned a 10 percent disability rating, effective June 8, 2009.  The Veteran perfected an appeal of the rating assigned.  

In January 2011, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, supplemental statements of the case (SSOCs) were issued in June 2011, October 2011, and September 2012.  Later in September 2012, the RO increased the evaluation for the adjustment disorder with depressed mood from 10 percent to 30 percent, effective March 30, 2011.  That, however, is not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a rating action of June 2011, the RO awarded special monthly compensation based on deafness in both ears, effective May 23, 2011.  A notice of disagreement (NOD) with that determination was received in July 2011.  A statement of the case (SOC) was issued in August 2011.  However, the record contains no substantive appeal with respect to that issue, and it has not been certified to the Board.  Therefore, that issue is not in appellate status, and will not be addressed by the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2012).  


FINDINGS OF FACT

1.  By a November 2004 rating decision, the RO assigned a 100 percent disability rating for bilateral hearing loss, effective July 30, 2004.  

2.  By a November 2005 rating action, the RO implemented a reduction to 10 percent for bilateral hearing loss, effective February 1, 2006; the 10 percent rating was changed to 40 percent by a May 2009 rating action, effective from February 1, 2006.  

3.  The 100 percent rating for the Veteran's service-connected bilateral hearing loss had been in effect for less than five years at the time it was reduced to 40 percent, effective February 1, 2006.  


4.  A comparison of the medical evidence upon which a total rating was awarded with the evidence reviewed in connection with the rating reduction reflected material improvement to a level of impairment no higher than that accounted for by the 40 percent rating.  

5.  Prior to March 30, 2011, the Veteran's adjustment disorder with depressed mood was manifested by mild symptoms that resulted in decreased work efficiency and decreased ability to perform occupational tasks only during periods of significant stress; since March 30, 2011, the Veteran's adjustment disorder has been manifested by depressed mood, sleep impairment, low energy level and decreased concentration.  


CONCLUSIONS OF LAW

1.  The reduction of a total rating to a 40 percent rating for bilateral hearing loss was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 3.159, 3.343, 4.85, 4.86, Diagnostic Code 6100 (2012).  

2.  The criteria for an initial rating in excess of 10 percent, prior to March 30, 2011, for adjustment disorder with depressed mood have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9440 (2012).  

3.  The criteria for an evaluation in excess of 30 percent, from March 30, 2011, for adjustment disorder with depressed mood have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9440 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Veteran was sent letters in February 2005 and June 2009, which were issued prior to the RO decisions in this matter in November 2005 and August 2009, respectively.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Background

By a rating action in July 2002, the RO granted service connection for bilateral hearing loss, and assigned a 0 percent disability rating, effective March 8, 2002.  

Of record is the report of an audiogram conducted by Dr. Craig A. Foss in April 2003.  Pure tone thresholds, in decibels, were reported as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT

85
90
110
120
LEFT

100
100
110
120

The April 2003 audiogram appeared to show a puretone threshold average of 100 for the right ear and 107.50 for the left ear.  Although C.A.F. made a notation of "Maryland CNC," the exact speech recognition score is unclear from the report.  The RO utilized the pure tone threshold averages only.  Based on those results with the utilization of Table VIa, the Veteran had level X hearing impairment in the right ear and level XI hearing impairment in the left ear.  

Applying the above results to Table VII, in a June 2003 rating action, the RO increased the evaluation for the Veteran's bilateral hearing loss disability from 0 percent to 90 percent, effective May 16, 2003.  

VA progress notes dated from July 2003 June 2004 reflect ongoing clinical evaluation and treatment for unrelated disabilities.  

Of record is a statement from Dr. John A. Wagoner, dated in July 2004, indicating that he saw and evaluated the Veteran for a follow up evaluation of his hearing loss, tinnitus, and vertigo with balance loss.  Dr. Wagoner stated that, at the current time, the Veteran is unable to work.  It was felt that the Veteran simply did not have the balance or the dexterity to continue with any current occupation.  It was also noted that, with his near complete hearing loss, in spite of the use of hearing aids, he simply cannot communicate enough to be employed.  

By a rating action in August 2004, the RO proposed to reduce the evaluation for bilateral hearing loss from 90 percent to 10 percent, effective November 1, 2004.  

Received in September 2004 was the report of a hearing evaluation conducted by Dr. Craig A. Foss in September 2004.  The September 2004 audiogram appeared to show pure tone threshold averages of greater than 120 for both the right and left ear.  According to Dr. Foss, the Veteran's speech recognition score could not be tested.  Consequently, the RO utilized the pure tone threshold averages only.  Based on those results with the utilization of Table VIa, the Veteran had level XI hearing impairment in both ears.  Applying the results to Table VII, a 100 percent rating would be warranted for the level of hearing impairment shown by the September 2004 private audiogram.  

Based on the private audiogram from Dr. Foss, the RO did not effectuate the reduction; rather, by a November 2004 rating decision, it increased the evaluation for bilateral hearing loss to 100 percent, effective from July 30, 2004.  

The Veteran was afforded a VA Audiological evaluation in August 2005.  On the authorized Audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

30
35
80
90
LEFT

35
45
75
80

Speech recognition was 100 percent in the right ear and 84 percent in the left ear.  The examiner stated that inconsistent responses to speech and pure tone testing prohibited completion of this examination.  The examiner further noted that the best estimate of hearing abilities would be consistent with previous testing at this clinic in 2002; he stated that testing by Craig Foss in 2004 would not be consistent with immittance results.  The Chief of the Audiology and Speech and Pathology Department at the Omaha VAMC stated that any further testing should only be done by the Audiology staff.  

By a rating action in August 2005, the RO proposed to reduce the rating for bilateral hearing loss from 100 percent to 10 percent.  The Veteran was notified of the RO's intent to reduce the assigned rating by a letter also dated in August 2005.  By a November 2005 rating decision, the RO implemented the reduction.  

VA progress notes dated from May 2005 through December 2008 reflect ongoing clinical evaluation and treatment for unrelated disabilities.  

The Veteran underwent a VA Audiological examination in February 2009 by Dr. D.L.C.  The examiner reported that pure tone threshold averages were 83.75 for the right ear and 83.25 for the left ear.  The Maryland CNC speech recognition score could not be tested for the right ear and was 20 percent for the left ear.  The examiner noted that ipsilateral and contra lateral acoustic reflexes were present in both ears and there was no acoustic reflex decay.  Those results did not agree with the pure tone thresholds obtained at the examination.  The examiner stated that the results from the examination were consistent with Dr. Foss's findings, but there continued to be some discrepancy between acoustic reflex testing and pure tone testing.  The VA examiner reported a diagnosis of profound sensorineural hearing loss in the right ear and severe to profound sensorineural hearing loss in the left ear.  In view of the discrepancies, the examiner recommended that an "ABR" test be administered.  

In March 2009, additional audiometric testing was conducted.  Puretone threshold averages were 78.75 for the right ear and 77.50 for the left ear.  Speech recognition scores were considered too unreliable to score.  In an amended report, the VA examiner explained that the March 2009 results are a better estimate of the Veteran's true organic threshold.  The examiner also recommended that the Veteran be evaluated only on the pure tone average score because reliable speech recognition scores could not be obtained.  See 38 C.F.R. § 4.85(c).  After ABR testing was conducted later in March 2009, the VA examiner issued an additional opinion report, dated in April 2009, wherein he stated that ABR testing was consistent with a severe sensorineural hearing loss for both ears.  He reiterated that the March 2009 thresholds are the best estimate of the Veteran's true organic hearing to date.  Based on the pure tone threshold averages from March 2009, with the utilization of Table VIa, the Veteran has level VII hearing impairment in both ears.  Applying the results to Table VII, a 40 percent rating is warranted for the level of hearing impairment shown by the March 2009 audiometric testing.  

In May 2009, based on the additional evidence, the RO continued the reduction of the evaluation of the Veteran's hearing loss, but reduced the rating to 40 percent instead of the initially proposed 10 percent.  The reduction was made effective February 1, 2006.  

In a statement in support of claim (VA Form 21-4138), dated in May 2009, the Veteran indicating that he was seeking service connection for depression as secondary to his service connected bilateral hearing loss and tinnitus.  

Submitted in support of the Veteran's claim was the report of a psychological evaluation, conducted by Dr. Melvin Canell in May 2009.  It was noted that the Veteran was seeking benefits based on his perception of being hard of hearing, deaf and depressed.  The examiner noted that the Veteran began to cry and conversation with him became all the more difficult.  The Veteran indicated that he slept very poorly because he goes to bed late and he gets up very early; he stated that he gets up early because of his tinnitus and depression.  The Veteran indicated that he will go to church but it is getting difficult for him to hear what is going on.  It was noted that the Veteran is almost pervasively irritable and episodically explosive.  The examiner noted that a comprehensive mental status consultation revealed a rather low degree of impairment.  Associations were logical and stream of mental ability was within normal limits.  Eye contact was normal.  Except for intermittent crying, the examiner stated that he found nothing to suggest abnormality in his thinking where his verbal expression was concerned.  The examiner noted major depression with crying, distortion of facial features and difficulties in deciding what to say.  His affect and mood revealed the rather severe nature of his deteriorating mood.  Mental content appeared to be within normal limits.  No delusions, paranoia or psychosis were noted.  He was oriented in all spheres; he was alert, coherent, and completely aware of his environment.  Insight and judgment were good.  The diagnostic impression was adjustment disorder with depression; the examiner assigned a global assessment of functioning (GAF) score of 51/55.  The examiner stated that the Veteran appeared to be at the very lowest levels of moderate difficulty and was probably going to become much more severe as time goes on.  

Received in May 2009 were VA progress notes dated from February 2009 to May 2009 reflecting ongoing treatment for unrelated prostate cancer.  These records do not reflect any complaints or treatment for hearing loss, tinnitus, or depression.  

The Veteran was afforded a VA examination for evaluation of mental disorders in October 2009.  At that time, it was noted that the Veteran and his wife had been married for 42 years; they have 3 children and 7 grandchildren.  The Veteran indicated that he has such a hard time hearing his granddaughters unless they come up and tap him on the arm.  The Veteran reported that he has a hard time with the farming with his son; he stated that he could not hear his son yelling to him this past weekend when they were sorting cattle, and the cow stepped on his foot, breaking his toes.  The Veteran indicated that the quieter it is at night, the worse the tinnitus becomes.  He stated that some nights he is up several times.  The Veteran noted that he has enough energy to keep moving during the day for his farming activities; his wife noted that "some days he is dragging."  The Veteran denied any suicidal or homicidal ideation.  The Veteran indicated that he used to enjoy watching television; however, he cannot unless they have the words printed on the screen.  

On mental status examination, the Veteran was described as clean, neatly groomed and casually dressed.  Psychomotor activity was unremarkable.  Speech was clear.  He was cooperative and attentive.  Mood was depressed.  Thought content was unremarkable.  No delusions or hallucinations were noted.  No panic attacks were reported.  No obsessive or ritualistic behavior was observed.  The Veteran denied any suicidal or homicidal thoughts.  Impulse control was reported as good.  Memory was normal.  It was noted that the Veteran was currently employed as a farmer, and he had been in that employment for more than 20 years.  The diagnosis was adjustment disorder with depressed mood, chronic; the level of impairment was described as moderate.  The examiner assigned a GAF score of 67.  The examiner noted that the severity of the Veteran's disorder is mild; he stated that symptoms have been ongoing for 6 months.  The examiner stated that the Veteran's current level of adjustment disorder is such that there would be a mild decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  

Medical evidence of record dated from December 2009 through February 2010 show that the Veteran received clinical attention and treatment for unrelated physical disabilities.  These records do not reflect any complaints of or treatment for his adjustment disorder.  

On the occasion of a VA mental examination in March 2011, the Veteran indicated that he was not going to church anymore as those at church seem to avoid him due to his hearing problems.  The Veteran's wife has noted that he does not socialize with others; she stated that he is "withdrawing more all the time."  It was noted that the Veteran's appetite was poor; his energy level has also been low.  It was reported that the Veteran is not motivated to partake in hobbies or interests.  The Veteran's mood was depressed daily nearly every day all day.  He reported sleeping only 3 to 4 hours with some breaks in sleep.  The Veteran was not suicidal or homicidal.  The Veteran's concentration was reported as problematic.  On examination, he was reported to be clean and neatly groomed.  Psychomotor activity was unremarkable; speech was unremarkable.  He was cooperative and attentive.  Affect was described as dysthymic.  Mood was depressed.  The Veteran was fully oriented.  Thought process and content were unremarkable.  No delusions or hallucinations were noted.  No obsessive or ritualistic behavior was noted and no panic attacks were noted.  No suicidal or homicidal thoughts were reported.  Impulse control was reported as fair.  Memory was normal.  The examiner noted that the Veteran was currently unemployed; he retired in 1997.  The pertinent diagnosis was adjustment disorder with depressed and anxious mood, chronic; the examiner assigned a GAF score of 60.  The VA examiner noted that he had read the psychological evaluation conducted by Dr. Canell in May 2009; he described the report as unbelievable.  

In April 2011, the Veteran's claims folder was transferred to an audiologist for an opinion regarding whether the March 2009 examination was an accurate reflection of the Veteran's hearing impairment.  The examiner noted that the Veteran has been evaluated on several occasions with test results that have been reportedly inconsistent.  An ABR on February 24, 2009 supported the findings of a sensorineural hearing loss in both ears.  For the ABR test, there were responses noted down to 60 dB for the left ear for a click, and to 80 dB for the right ear for a click.  The click threshold, as demonstrated by research, has been found to agree best with voluntary thresholds in the 2000 to 4000 Hz frequencies.  Click thresholds do not provide information about hearing sensitivity at lower test frequencies.  Thus, the estimates of high frequency hearing sensitivity for the left ear would be approximately 60 dB and for the right ear 80 dB.  On the March 2009 audiogram, his responses to words for the speech discrimination testing were too inconsistent to score, as reported by the examining audiologist.  All of the Veteran's hearing tests, as evaluated by four different audiologists since 2004, have all suggested a moderate to severe/profound hearing loss.  As noted in the reports, the acoustic reflex tests have not been in agreement with pure tone testing and other inter-test inconsistencies have been reported, suggesting a nonorganic overlay to the behavioral hearing thresholds.  Thus, it is highly questionable a fifth audiology evaluation would completely resolve the issue of exact hearing threshold.  

Another Audiological evaluation was conducted in May 2011.  On the authorized Audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

100
105+
105+
105+
LEFT

95
105+
105+
105+

Speech recognition was 10 percent in the left ear and 34 percent in the right ear.  The examiner stated that test results revealed a profound sensorineural hearing gloss for both ears; work recognition scores using PB max were 34 percent in the right ear and 10 percent in the left ear.  The examiner stated that the Veteran will have difficulty hearing in every situation.  His hearing loss will prevent him from hearing warning sirens.  He does most of his communicating through his wife.  She noted that their smoke alarm went off and he was not aware of it.  The examiner noted that the Veteran has been evaluated by a number of audiologist and appears to have a severe (70-89 dB HL) to profound (90+ dB HL) hearing loss in both ears.  The examiner further noted that each examiner has reported inconsistencies that cannot be explained; however, it is obvious that the Veteran does have a significant hearing impairment and the ABR is evidence of this.  The examiner stated that he cannot, with any certainty confirm that today's results are valid indicators of the Veteran's true organic hearing loss.  It was his opinion that the ABR is the best estimate of the Veteran's sensitivity.  

The examiner stated that he has reviewed the report above and concurred the best estimate of true organic hearing loss would be the Auditory Brainstem Response test that was done in March 2009.  In that test, it was indicated that the Veteran's hearing was about 80 dB in the right and 90 dB in the left.  Word recognition was 34 percent in the right and 10 percent in the left from today's test.  The examiner further noted that the reason why the pure tone thresholds are in doubt is because behaviorally the Veteran was responding to levels greater than 90 or no response at all; this is technically not possible to get objective test results at levels lower than the behavioral results.  One can only conclude the behavioral results must be better than indicated.  Nevertheless, the Veteran does have a severe to profound communication problem and this should be considered when determining the rating.  

Subsequently received were VA progress notes dated from March 2010 through September 2011, which show that the Veteran received clinical attention and treatment for unrelated physical disabilities.  These records do not reflect any complaints of or treatment for his adjustment disorder.  

In September 2012, the Veteran's claims folder was referred to the VA mental health examiner for review and to provide a thorough discussion of the GAF score system and an explanation of the numeric code assignment.  The examiner included the entire the GAF score system in the file, and he explained that a GAF score of 60, such as was given to the Veteran during the March 2011 VA examination, would correspond to symptoms that are 1 point below a score of 61 that would correspond to mild impairment.  The examiner further noted that the score of 60 is at the upper most end of the moderate range meaning this is that the Veteran is functioning almost at the mild range of rating.  


III.  Analysis-Reduction

The Veteran contends that the 100 percent evaluation assigned for his bilateral hearing loss should be restored, effective February 1, 2006.  Specifically, he maintains that his bilateral hearing impairment had not "materially improved."  

When reducing a Veteran's disability evaluation, the RO must comply with the procedural requirements set forth in 38 C.F.R. § 3.105(e).  This section specifically provides that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  Id.  The RO must then advise the Veteran of the proposed rating and give the Veteran 60 days to present additional evidence showing that compensation should be continued at the present evaluation level.  If additional evidence is not received within the 60 day period, the RO is to take final action and the award is to be reduced or discontinued effective the last day of the month in a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.  

By a rating decision dated in August 2005, the RO proposed to reduce the disability rating for the Veteran's bilateral hearing loss from 100 percent to 10 percent disabling, and the Veteran was advised of the same.  The RO took final action in November 2005, reducing the Veteran's rating to 10 percent, effective February 1, 2006.  Therefore, the record establishes that the RO complied with all procedural requirements set forth in 38 C.F.R. § 3.105(e).  

With respect to whether the evidentiary requirements for reducing the evaluation have been met, the Board notes that the provisions of 38 C.F.R. § 3.344(a), regarding stabilization of disability ratings, are not for application.  This is because the Veteran's 100 percent evaluation had not been in effect for a period of five years or more.  The 100 percent evaluation was in effect from November 26, 2004, until the reduction effective February 1, 2006.  See 38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 418 (1993).  

Total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether a veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms had been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a) (2012).  

In order to reduce a disability rating, the evidence must show improvement in the severity of a disorder.  In this case, the record does show improvement.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Under applicable criteria, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Hearing tests will be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves Audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2012).  

In addition, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.   

Again, in a November 2004 rating decision, the RO increased the evaluation of the Veteran's bilateral hearing loss from 90 percent to 100 percent, effective July 30, 2004.  The RO based its decision on the results of a private audiogram from Dr. Craig A. Foss, dated in September 2004.  The September 2004 audiogram appeared to show pure tone threshold averages of greater than 120 for both the right and left ear.  The Veteran's speech recognition score could not be tested according to Dr. Foss.  The RO utilized the pure tone threshold averages only.  Based on those results with the utilization of Table VIa, the Veteran had level XI hearing impairment in both ears.  Applying the results to Table VII, a 100 percent rating would be warranted for the level of hearing impairment shown by the September 2004 private audiogram.  

After a VA Audiological examination was conducted in August 2005, the RO proposed to reduce the total rating for hearing loss to 10 percent.  The Veteran was notified of the RO's intent to reduce the assigned rating by a letter also dated in August 2005.  By a November 2005 rating decision, the RO implemented the reduction.  

The August 2005 letter notifying the Veteran of the proposed reduction afforded him the opportunity for a hearing and he was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e) and § 3.105(i) (2012).  The Veteran did not request a hearing or submit additional medical evidence in response to the letter.  The Veteran and his attorney did submit statements indicating that they thought the reduction was improper.  Given this chronology of events, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  

Because bilateral hearing loss was not evaluated as totally disabling for a long period of time (five years or more), the provisions pertaining to reductions of stabilized evaluations are not applicable.  See 38 C.F.R. § 3.344(c) (2012).  However, because there was a reduction of a total disability rating, the provisions of 38 C.F.R. § 3.343(a) are applicable.  That section provides that total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen that precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  

The August 2005 VA examination report, on which the November 2005 reduction was primarily based, included a statement from a VA audiologist that the examination was not completed because of inconsistent responses to speech and pure tone testing.  The examiner noted that the Veteran had normal immittance results, including normal contralateral acoustic reflexes bilaterally ranging from 95 to 100 decibels.  The examiner stated that it was not possible to have reflexes present lower than the admitted thresholds.  The examiner concluded that the thresholds obtained from Dr. Foss's audiogram appeared to be exaggerated.  The VA examiner went on to say that the compensation examination was not completed due to clinical inconsistencies and that the best estimate of the Veteran's hearing abilities would be consistent with the previous testing at the Omaha VAMC in 2002.  The VA examiner further stated that the testing by Dr. Foss in September 2004  would not be consistent with immittance results.  He reiterated that the best estimate of true organic thresholds would be the test done in June 2002 and those results were to be used for rating purposes.  The Chief of the Audiology and Speech and Pathology Department at the Omaha VAMC stated that any further testing should only be done by the Audiology staff.  

In February 2008, the Board concluded that the reduction to 10 percent was proper based on the evidence contained in the August 2005 VA examination report and denied the Veteran's appeal.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Veteran's representative and VA General Counsel filed a joint motion for remand.  The Court granted the joint motion by a July 2008 order and remanded the case to the Board for further action.  

The July 2008 joint motion noted that the August 2005 VA examination report did not contain clinical findings regarding the level of disability of the Veteran's bilateral hearing loss.  The joint motion suggested that an additional examination may be needed to assess whether there has indeed been material improvement in the Veteran's level of hearing so as to warrant a rating reduction under 38 C.F.R. § 3.343.  Although the Board must generally focus on the evidence available to the RO at the time a reduction is effectuated when it considers the propriety of a reduction, post-reduction medical evidence may be considered in the context of evaluating whether a disability has demonstrated the requisite level of improvement.  Accordingly, in November 2008, the Board remanded the claim so that the Veteran could be scheduled for an additional VA Audiological examination to determine whether there has been material improvement of his bilateral hearing loss.  

Pursuant to the Board's remand, the Veteran underwent VA Audiological examination in February 2009; puretone threshold averages were 83.75 for the right ear and 83.25 for the left ear.  The examiner noted that the Maryland CNC speech recognition score could not be tested for the right ear and was 20 percent for the left ear.  The examiner also noted that ipsilateral and contralateral acoustic reflexes were present in both ears and there was no acoustic reflex decay.  Those results did not agree with the pure tone thresholds obtained at the examination.  The examiner stated that the results from the examination were consistent with Dr. Foss's September 2004 findings, but there continued to be some discrepancy between acoustic reflex testing and pure tone testing.  The examiner reported a diagnosis of profound sensorineural hearing loss in the right ear and severe to profound sensorineural hearing loss in the left ear.  In view of the discrepancies, the VA examiner recommended that an "ABR" test be administered.  

As noted above, additional audiometric testing was conducted in March 2009.  At that time, Puretone threshold averages were 78.75 for the right ear and 77.50 for the left ear.  Speech recognition scores were considered too unreliable to score.  In an amended report, the VA examiner stated that the March 2009 results are a better estimate of the Veteran's true organic threshold.  The examiner also recommended that the Veteran be evaluated only on the pure tone average score because reliable speech recognition scores could not be obtained.  See 38 C.F.R. § 4.85(c).  After ABR testing was conducted later in March 2009, the VA examiner issued an additional opinion report, dated in April 2009, wherein he stated that ABR testing was consistent with a severe sensorineural hearing loss for both ears.  He reiterated that the March 2009 thresholds are the best estimate of the Veteran's true organic hearing to date.  Based on the pure tone threshold averages from March 2009, with the utilization of Table VIa, the Veteran has level VII hearing impairment in both ears.  Applying the results to Table VII, a 40 percent rating is warranted for the level of hearing impairment shown by the March 2009 audiometric testing.  

Regarding the less severe test results compared with the results from the September 2004 private audiogram on which the total rating was based, the VA examiner stated that there was some material improvement of the Veteran's hearing loss.  The examiner observed that there was a significant decrease in hearing since the June 2002 VA examination.  He stated that the difference was probably the result of the different examiners' instructions to the Veteran and the Veteran's cooperation on the day of each evaluation.  The VA examiner found that the question was not one of material improvement; rather, for whatever reason, he explained that the Veteran performed better and "learned" to respond at levels close to his actual organic hearing loss.  

In May 2009, based on the additional evidence, the RO continued the reduction of the evaluation of the Veteran's hearing loss, but reduced the rating to 40 percent instead of the initially proposed 10 percent.  The reduction was made effective February 1, 2006.  

In June 2009, the Veteran argued that speech discrimination scores of zero should be used when evaluating his hearing loss, and not solely the pure tone threshold averages.  The Board finds that utilizing Table VIa in order to determine the numeric designation of hearing impairment based only on pure tone threshold averages is appropriate in the Veteran's case because the VA examiner stated that reliable speech discrimination scores could not be obtained and he recommended the use of only pure tone threshold averages for evaluating the Veteran's hearing loss.  Accordingly, use of Table VIa is appropriate for evaluating hearing loss in light of the VA examiner's comments.  See 38 C.F.R. § 4.85(c).  

In July 2010, the Veteran's attorney and VA General Counsel filed a joint motion for remand.  The Court granted the joint motion by an August 2010 order and remanded the case to the Board for further action.  Accordingly, in January 2011, the Board again remanded the case to the RO for appropriate action.  Pursuant to the Board's remand, the Veteran's claims folder was transferred to an audiologist for an opinion regarding whether the March 2009 examination was an accurate reflection of the Veteran's hearing impairment.  The examiner stated that all of the Veteran's hearing tests, as evaluated by four different audiologists since 2004, have all suggested a moderate to severe/profound hearing loss.  In another opinion, dated in May 2011, another VA audiologist ( D.L.C.) stated that he has reviewed the report above and concurred the best estimate of true organic hearing loss would be the Auditory Brainstem Response test that was done in March 2009.  He noted that, in that test, the Veteran's hearing was about 80 dB in the right and 90 dB in the left.  Based on these pure tone threshold averages from March 2009, with the utilization of Table VIa, the Veteran has level VII hearing impairment in the right ear, and level VIII in the left ear.  Applying the results to Table VII, a 40 percent rating is warranted for the level of hearing impairment shown by the March 2009 audiometric testing.  

The overall audiometric findings shown in March 2009, when compared with those of September 2004, provide more than an adequate support for the rating reduction in this case.  The March 2009 examination is at least as full and complete as the examination (September 2004) on which the 100 percent evaluation was based.  In this instance, the reduction was only effectuated after the VA audiometric findings in March 2009 showed that the Veteran's hearing acuity underwent an actual change reflecting material improvement in the Veteran's condition, which was consistent with no more than a 40 percent rating under the applicable criteria of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

In light of the evidentiary record, the Board finds that the Veteran's bilateral hearing loss materially improved.  Based on the additional testing and medical opinions evidence from February 2009 to April 2009, the Veteran's hearing clearly did not warrant a continued total rating.  Thus, a reduction to 40 percent is appropriate.  The VA examiner explained that the material improvement was likely the result of the Veteran's better performance during the audiometric testing after the September 2004 test conducted by Dr. Foss.  In view of the less severe findings and improvement in test results shown by the March 2009 audiometric testing compared to the findings reflected in the September 2004 private examination, the Board finds that the evidence of record demonstrates that the reduction of the Veteran's rating from 100 percent to 40 percent for bilateral hearing loss was proper.  

The VA examiner's reports are persuasive because he reviewed the claims file, including all prior Audiological test results, and his conclusions have support in the record.  He has explained why the more severe test results were not possible given the Veteran's acoustic reflex responses.  He has reviewed the reports and concurred that the best estimate of true organic hearing loss would be the Auditory Brainstem Response test that was done in March 2009 which, as already noted, showed better hearing acuity.  Additionally, there is no indication that the Veteran attained improvement under other than ordinary conditions of life, i.e., the symptoms were not brought under control by prolonged rest or by a regimen that precludes work.  In fact, the improvement was shown to be the result of better performance during testing.  Therefore, the improvement satisfies the provisions of 38 C.F.R. § 3.343.  

(The Board notes that the effective date of a reduction under 38 C.F.R. § 3.105(e) shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 U.S.C.A. § 5112(b) (6) (West 2002); 38 C.F.R. §§ 3.105(e) and § 3.105(i) (2) (i).  In this case, the RO established an effective date of February 1, 2006 for the 40 percent rating.  However, given that the Veteran was notified of the initial implementation of the reduction on November 10, 2005, the proper effective date is January 31, 2006, which is the last day of the month in which the 60-day period expired.  The Board does not find that such a miscalculation renders the reduction rating void ab initio.  See VAOPGCPREC 31-97 (Aug. 29, 1997); cf.  Hayes v. Brown, 9 Vet. App. 67(1996); Kitchens v. Brown, 7 Vet. App. 320 (1995).)  

IV.  Analysis-Higher Evaluation

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

As noted above, the Veteran's service-connected adjustment disorder with depressed mood, associated with bilateral hearing loss and tinnitus, has been assigned staged ratings of 10 percent and 30 percent disabling under the provisions of Diagnostic Code 9440 of the Schedule for Rating Disabilities, 38 C.F.R. § 4.130 (2012).  

Diagnostic Code 9440 provides that a 10 percent disability rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.  

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is in order when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent disability rating is in order when total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2012).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument) but with no more than slight impairment in social, occupational, or school functioning.  

In the applicable rating criteria, use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rater is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 (2012).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

A.  Rating higher than 10 percent prior to March 30, 2011

For the time period prior to March 30, 2011, having reviewed the complete record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent under 38 C.F.R. § 4.130, Diagnostic Code 9440.  In essence, the medical evidence, consisting of a private psychological evaluation in May 2009, and a VA examination report dated in October 2009, shows findings consistent with mild or transient symptoms with decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  However, the Veteran's disability was not manifested by anxiety, suspiciousness, panic attacks, or mild memory loss.  

Specifically, the VA examination in October 2009 was essentially unremarkable.  Thought process and content were unremarkable.  There were no reported delusions, hallucinations, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts.  Memory was normal.  And, impulse control was reported as good.  The examiner assigned a GAF score of 67, which is reflective of a mild impairment.  In fact, the VA examiner stated that the Veteran's current level of adjustment disorder was such that there would be a mild decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Board finds that evidence supports no more than a 10 percent rating under Diagnostic Code 9440, which contemplates mild or transient symptoms with decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  

The Board finds that the evidence does not support a finding that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  

With respect to the Veteran's GAF scores, the VA examination report during the relevant time period document GAF scores of 67 which contemplate mild symptoms.  The Board notes GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations and which do not demonstrate a degree of impairment consistent with more than a 10 percent rating prior to March 30, 2011.  In fact, while the private psychological evaluation from Dr. Canell reported a GAF score of 51/55, he stated that the mental status consultation revealed a rather low degree of impairment.  The kinds of symptoms the Veteran experienced more nearly approximate the criteria for a 10 percent rating.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted prior to March 30, 2011.  

B.  Rating higher than 30 percent from March 30, 2011

For the time period as of March 30, 2011, having reviewed the complete record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9440.  In essence, the medical evidence shows findings consistent with depressed mood, sleep impairment, anxiety, and some disturbances of motivation and mood.  However, the Veteran's disability was not manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired short- or long-term memory; or impaired abstract thinking.  

Significantly, during the VA examination in March 2011, it was noted that the Veteran's appetite was poor; his energy level has also been low.  It was reported that the Veteran is not motivated to partake in hobbies or interests.  The Veteran's mood was depressed nearly every day all day.  He reported sleeping only 3 to 4 hours with some breaks in sleep.  The Veteran's wife also noted that he tended not to socialize.  On examination, his affected was dysthymic and his mood was depressed.  In his reported diagnostic impression, the examiner also noted that the Veteran was anxious.  He was assigned a GAF score of 60, which reflects symptoms which are between mild and moderate.  

The Board finds that evidence supports no more than a 30 percent rating under Diagnostic Code 9440, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  

The Board finds that the evidence does not support a finding that the Veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  While the evidence shows some disturbance of motivation and mood, the evidence does not show symptomatology that more nearly approximates the criteria for a 50 percent rating.  

With respect to the Veteran's GAF score, the VA examination report during the relevant time period documents a GAF score of 60 which contemplates mild to moderate symptoms.  In fact, in September 2012, the VA examiner explained that the score of 60 is at the upper most end of the moderate range meaning that the Veteran is functioning almost at the mild range.  The Board notes GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations and which do not demonstrate a degree of impairment consistent with more than a 30 percent rating since March 30, 2011.  The kinds of symptoms the Veteran experiences more nearly approximate the criteria for a 30 percent rating.  Consequently, the Board finds that a rating in excess of 30 percent is not warranted since March 30, 3011.  

Accordingly, the Board finds that the criteria for a rating greater than 10 percent were not met prior to March 30, 2011.  Furthermore, the Board finds that the criteria for a rating greater than 30 percent are not met as of March 30, 2011.  The preponderance of the evidence is against assigning any higher rating, and the claim for higher initial ratings is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a schedular rating higher than those assigned.  See Fenderson v. West, 12 Vet. App. 119, 126-7(1999).  

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the Veteran's psychiatric disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  His adjustment disorder with depressed mood has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disorder.  The evidence does not reflect that his adjustment disorder with depressed mood has caused impairment not contemplated by the schedular criteria such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

The rating reduction for bilateral hearing loss from 100 percent to 40 percent, effective February 1, 2006, was proper.  

An initial rating in excess of 10 percent, for adjustment disorder with depressed mood prior to March 30, 2011, is denied.  

An initial rating in excess of 30 percent for an adjustment disorder with depressed mood from March 30, 2011, is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


